FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RUBIN LAWRENCE DUCKETT,                          No. 13-55372

               Plaintiff - Appellant,            D.C. No. 3:11-cv-00113-AJB-NLS

  v.
                                                 MEMORANDUM*
L. SCHAMEHORN; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Anthony J. Battaglia, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       California state prisoner Rubin Lawrence Duckett appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim under Fed. R.

Civ. P. 12(b)(6), Starr v. Baca, 652 F.3d 1202, 1205 (9th Cir. 2011), and for an

abuse of discretion a decision to dismiss a complaint without leave to amend,

Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc). We affirm.

      The district court properly dismissed Duckett’s action because Duckett

failed to allege facts showing that defendants acted with deliberate indifference to a

serious medical need in connection with the removal of his catheter and his post-

surgery treatment. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (a

claim for deliberate indifference to an inmate’s serious medical needs requires

showing a purposeful act or failure to respond to an inmate’s pain or possible

medical need, and harm caused by the indifference); Toguchi v. Chung, 391 F.3d
1051, 1057 (9th Cir. 2004) (mere negligence is insufficient to establish deliberate

indifference); Hallett v. Morgan, 296 F.3d 732, 745-46 (9th Cir. 2002) (delay in

providing care does not constitute deliberate indifference unless inmate suffers

significant harm as a result).

      The district court did not abuse its discretion by dismissing Duckett’s third

amended complaint without leave to amend because further amendment would

have been futile. See Albrecht v. Lund, 845 F.2d 193, 195 (9th Cir. 1988)




                                          2                                     13-55372
(dismissal without leave to amend is not an abuse of discretion if amendment

would be futile).

      Duckett’s contention concerning the district court’s application of Fed. R.

Civ. P. 201 is unavailing.

       Duckett’s request for judicial notice of his recent medical records, filed on

April 22, 2013, is denied.

      AFFIRMED.




                                          3                                    13-55372